Per Curiam.

The order should be unanimously reversed upon the law with $10 costs and taxable disbursements to defendant and motion denied. In view of the neglect and inexcusable delay in prosecuting this action, which was commenced on January 26, 1946, it was an improvident exercise of discretion to open plaintiff’s default and to restore the action to the calendar. Furthermore, the plaintiff did not furnish a sufficient affidavit of merits.
Concur — Pette, Di Giovanna and Bbown, JJ.
Order reversed, etc.